Citation Nr: 0122352	
Decision Date: 09/12/01    Archive Date: 09/19/01

DOCKET NO.  99-01 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an original rating in excess of 30 percent for 
residuals of multiple gastrointestinal surgeries.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel




INTRODUCTION

The veteran/appellant had active service from May 1960 to 
December 1963.

This appeal came before the Board of Veterans' Appeals 
(Board) from November 1998 and July 2000 rating decisions, 
which, in effect granted benefits pursuant to 38 U.S.C.A. 
§ 1151 for residuals of multiple gastrointestinal surgeries 
and assigned a 30 percent evaluation for that disability, 
effective June 14, 1996.  Since the appeal stemmed, in part, 
from the original grant of § 1151 benefits and original 
rating assigned for residuals of multiple gastrointestinal 
surgeries, the provisions of Fenderson v. West, 12 Vet. App. 
119 (1999) appear applicable (since § 1151 compensation is to 
be awarded "in the same manner as if such disability, 
aggravation, or death were service-connected").  See 
Fenderson, wherein the United States Court of Appeals for 
Veterans Claims (Court) explained that there was a legal 
distinction between a claim for an "original" rating and an 
"increased" rating claim.  

With regards to another procedural matter, although the 
veteran requested a "Travel Board" hearing, after such 
hearing was scheduled for June 2001 and he was provided 
written notice thereof, he failed to report for the hearing.


FINDING OF FACT

The veteran's residuals of multiple gastrointestinal 
surgeries (due to VA treatment) are manifested primarily by 
continuous episodes of constipation with pain and occasional 
dysphagia and regurgitation.  Anemia, diarrhea, material 
weight loss, esophageal stricture, abdominal 
distention/colic, intestinal obstruction, nausea, vomiting, 
hematemesis, melena, circulatory disturbance after meals, or 
other symptom combinations productive of any definite 
impairment of health have not been clinically shown.  Severe 
peritoneum adhesions or moderate postgastrectomy syndrome 
have not been clinically shown.  


CONCLUSION OF LAW

The criteria for an original rating in excess of 30 percent 
for residuals of multiple gastrointestinal surgeries have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.114, Codes 7399-7301, 7305, 7308, 7346 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107) redefined VA's duty to assist a 
veteran in the development of a claim.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  It should 
be pointed out that these amended regulations, to the extent 
applicable in this case, merely implement the Veterans Claims 
Assistance Act of 2000.  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
for an original rating in excess of 30 percent for residuals 
of multiple gastrointestinal surgeries.  The evidentiary 
record includes numerous clinical records and VA examinations 
reports, including examinations conducted between 1998 and 
2000, which adequately detail the nature and severity of his 
gastrointestinal symptomatology.  The veteran and his 
representative have been provided with a statement of the 
case and supplemental statements of the case that discuss the 
pertinent evidence, laws, and regulations and essentially 
inform them of the evidence needed to prevail on the claim.  
Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of this claim at this time.  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

It is reiterated that the RO granted benefits pursuant to 38 
U.S.C.A. § 1151 for residuals of multiple gastrointestinal 
surgeries in its November 1998 rating decision.  That rating 
decision sheet referred to a June 1998 VA examination report 
as the evidence relied upon in the grant; and that the 
examination report included a history of multiple surgical 
procedures performed at VA facilities.  That examination 
report provided a history of a 1984 gastrectomy, several 
hiatal hernia repairs, and a 1986 Roux-en-Y procedure to 
shorten the small intestine that resulted in a neurogenic 
bladder.  Parenthetically, a 1997 rating decision granted 
benefits pursuant to 38 U.S.C.A. § 1151 for areflex of 
urinary bladder secondary to back surgery (currently rated as 
neurogenic bladder).  For purposes of rating the veteran's 
residuals of multiple gastrointestinal surgeries, the Board 
will consider all gastrointestinal symptomatology regardless 
of etiology, since this will not result in prejudice to the 
veteran.  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14 (2000).  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  38 
C.F.R. § 4.113 (2000).  

Digestive system ratings under diagnostic codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be 
combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 (2000)

The Board will consider all appropriate diagnostic codes in 
rating the veteran's residuals of multiple gastrointestinal 
surgeries, including the following:  

A 30 percent evaluation may be assigned for moderately severe 
adhesions of the peritoneum with partial obstruction 
manifested by delayed motility of a barium meal and less 
frequent and less prolonged episodes of pain than are present 
with severe adhesions.  A 50 percent rating requires severe 
adhesions with a definite partial obstruction shown by X-ray 
study, frequent and prolonged episodes of severe colic, 
distention, nausea or vomiting following severe peritonitis a 
ruptured appendix, a perforated ulcer or an operation with 
drainage.  38 C.F.R. § 4.114, Code 7301.

A 20 percent evaluation may be assigned for a moderate 
duodenal ulcer with recurring episodes of severe symptoms two 
or three times a year averaging 10 days in duration or with 
continuous moderate manifestations.  A 40 percent evaluation 
requires a moderately severe duodenal ulcer with less than 
severe symptoms, but with impairment of health manifested by 
anemia and weight loss or recurrent incapacitating episodes 
averaging 10 days or more in duration at least 4 or more 
times a year.  A 60 percent evaluation requires a severe 
duodenal ulcer with pain that is only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, and manifestations of anemia and 
weight loss productive of definite impairment of health.  
38 C.F.R. § 4.114, Code 7305.

A 20 percent evaluation may be assigned for mild 
postgastrectomy syndrome with infrequent episodes of 
epigastric distress with characteristic mild circulatory 
symptoms or with continuous mild manifestations.  A 
40 percent evaluation requires a moderate postgastrectomy 
syndrome with episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals, 
diarrhea, and weight loss.  A 60 percent evaluation requires 
a severe postgastrectomy syndrome associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with malnutrition and 
anemia.  38 C.F.R. § 4.114, Code 7308. 

The maximum schedular evaluation assignable for irritable 
bowel syndrome is 30 percent.  See 38 C.F.R. Part 4, 
Diagnostic Code 7319 (2000).  

A 30 percent evaluation may be assigned for impairment of the 
rectal and anal sphincter if the impairment is manifested by 
occasional involuntary bowel movements that necessitate the 
wearing of a pad.  A 60 percent evaluation is appropriate for 
impairment of the rectal and anal sphincter if there are 
extensive leakage and fairly frequent involuntary bowel 
movements.  A 100 percent rating is appropriate if there is 
complete loss of sphincter control.  38 C.F.R. § 4.114, Code 
7332.

A 30 percent evaluation may be assigned for a hiatal hernia 
with persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation accompanied by 
substernal or arm or shoulder pain, all of which is 
productive of a considerable impairment of health.  A 
60 percent evaluation requires symptoms of pain, vomiting, 
material weight loss, and hematemesis or melena with moderate 
anemia or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, Code 7346.

Among other potentially applicable codes cited in the July 
2000 Supplemental Statement of the Case are Codes 7323, for 
ulcerative colitis, and 7328 for small intestine resection.  
However, it appears that the predominant disability picture 
is that of peritoneum adhesions or hiatal hernia.  See 
38 C.F.R. § 4.114.  

The evidentiary record indicates that the veteran underwent 
multiple gastrointestinal surgeries at VA medical centers, 
including an April 1982 parietal cell vagotomy and Nissen 
fundoplication for reflux esophagitis and peptic ulcer 
disease; a June 1982 endoscopy and dilation due to 
postoperative stricture secondary to Nissen fundoplication; 
and a September 1982 subtotal gastrectomy with Roux-en-Y 
gastrojejunostomy for failed proximal gastric vagotomy with 
intractable peptic ulcer disease.  VA medical reports reveal 
that he has received subsequent treatment for residuals of 
multiple gastrointestinal surgeries, including various 
gastrointestinal symptoms such as constipation.  September 
1997 VA laboratory studies revealed normal hemoglobin and 
hematocrit levels.  In 1997, a VA gastrographin enema study 
showed no colonic lesions, stricture, or blockage; an 
abdominal CT scan was essentially unremarkable, except for 
postoperative changes associated with a subtotal gastrectomy; 
and an upper gastrointestinal x-ray showed a medium-large 
hiatal hernia with reflux; no ulceration of the esophagus or 
gastric remnant; and no significant small bowel abnormality.  

On June 1998 VA examination, the veteran weighed 180 pounds 
and was 5 feet, 11 inches, in height.  He denied nausea, 
vomiting, or diarrhea.  He reported eating one meal daily as 
he could not tolerate large portions of food.  He complained 
of constipation and reported that he was on a daily regime of 
stool softeners; and that the best relief was from weekly use 
of Fleet's enema.  He reported pain in the left upper 
quadrant of his abdomen when constipation ensued that was 
relieved with the Fleet's enema.  He denied malnutrition, 
anemia, or other debility, other than limited food intake and 
pain associated with constipation.  He denied fistulas or 
recent weight loss.  A colonoscopy a few months earlier was 
reportedly negative.  His abdomen was nondistended and firm.  
Bowel sounds were hypoactive in all four quadrants.  Surgical 
scars were without inflammation, edema, redness, tenderness, 
or keloid formation.  The rectum was unremarkable, except for 
hemorrhoids.  The examiner opined that the veteran's bowel 
condition with resultant constipation was more likely than 
not related to multiple VA surgical procedures; that the 
Roux-en-Y procedure shortening the veteran's small intestine 
led to a change in his life style habits, such as eating one 
meal a day due to low intake of food; and that this had led 
to persistent constipation, daily medication routine, and a 
weekly Fleet's enema regime.  

On VA examination in December 1999, the veteran reported 
having intermittent bouts of hematochezia and melena.  His 
weight was 192 pounds.  His abdomen was soft, nontender, and 
with positive bowel sounds.  Scars over the right upper 
quadrant and epigastrium were nontender, although he 
experienced paresthesias at those sites.  Although August 
1999 laboratory studies results were essentially unremarkable 
including hemoglobin, except for a slightly low hematocrit of 
40 (with normal values listed as 41-53), a current laboratory 
blood study was within normal limits.  The diagnoses included 
history of peptic ulcer disease, status Billroth II 
gastrectomy and Roux-en-Y surgeries, with no evidence of 
recurrent ulcer disease or gastritis on last endoscopy and 
upper gastrointestinal series; and hiatal hernia with 
documented gastroesophageal reflux that did not respond to 
surgery and required maximum antacid therapy.  The examiner 
noted that chronic constipation was considered secondary to 
the veteran's spinal surgeries.

May 2000 VA clinical records indicated that the veteran had 
chronic constipation ileus secondary to medication and spinal 
cord injury; and that this was under a satisfactory regimen 
of medication supplemented with Fleet enemas every 3 days and 
mineral oil as needed.  On this regimen, it was noted that he 
had bowel movements every 4 days and had no evidence of 
distention, nausea, or vomiting; that he had gained weight; 
and that he did not complain of any other upper or lower 
gastrointestinal symptoms.  It was noted that he had 
gastroesophageal reflux disease that was reasonably 
controlled on medication.  He complained of regurgitation of 
liquids through the nose when he swallowed and dysphagia for 
solids.  The assessment was new onset of dysphagia for solids 
and regurgitation of liquids that was different from the 
regurgitation of food he had as part of his reflux syndrome 
earlier.

A May 2000 VA modified barium swallow fluoroscopy was 
performed to evaluate complaints of dysphagia; and results 
showed no aspiration, an intact swallowing mechanism, and 
decreased laryngeal motion with swallowing.  In July 2000, 
the veteran's weight was reported stable at 194 pounds.  His 
appetite was good.  His abdomen was soft and nontender.  
There were positive bowel sounds.  The abdomen was 
nondistended.  The assessments were peptic ulcer 
disease/gastroesophageal reflux disease; and decreased 
laryngeal motion with complaints of dysphagia.  

After consideration of all the evidence, the Board concludes 
that the current 30 percent evaluation for the residuals of 
multiple gastrointestinal surgeries more than adequately 
compensates the veteran for his disability at issue.  The 
Board has considered the provisions of 38 C.F.R. §§ 4.10 and 
4.40, which relate to functional loss.  However, appellant's 
abdominal/gastrointestinal pain and related symptomatology 
have not been clinically described as severe and the 
predominant disability picture is adequately compensated by 
the 30 percent evaluation for the degree of functional loss 
resulting therefrom.  He is currently receiving the maximum 
schedular evaluation assignable for irritable bowel syndrome 
under Diagnostic Code 7319.  Although the medical evidence 
indicates that the veteran has persistent constipation 
related to multiple gastrointestinal surgical procedures that 
have led to changes in diet and requires use of medication 
and enema, there is no recent evidence of malnutrition, 
anemia, or other associated debility other than limited food 
intake and pain associated with constipation.  Abdominal 
scars are nontender and essentially asymptomatic, except for 
paresthesias at the scar sites; and even assuming that these 
scars could be considered "additional disability" due to 
multiple gastrointestinal surgical procedures under the 
§ 1151 original grant (and not consented to as part of said 
surgeries), the scars would not warrant a separate 
compensable evaluation for "painful and tender" scarring 
under Diagnostic Code 7804 or any other pertinent Code for 
rating superficial scars.  Additionally, there is no recent 
clinical evidence of anal sphincter impairment as to warrant 
an increased rating under Code 7332.  

Although the veteran has a hiatal hernia with reflux and 
residuals of a subtotal gastrectomy, and complains primarily 
of dysphagia and constipation, there is no recent clinical 
evidence of esophageal stricture, abdominal distention/colic, 
intestinal obstruction, nausea, or vomiting; and he has 
gained weight and does not exhibit malnutrition, hematemesis, 
melena, anemia, circulatory disturbance after meals, 
diarrhea, or other symptom combinations productive of any 
definite impairment of health.  

Additionally, an extraschedular evaluation is not warranted, 
since the evidence does not show that the residuals of 
multiple gastrointestinal surgeries present such an unusual 
or exceptional disability picture as to render the regular 
schedular standards impractical.  38 C.F.R. § 3.321(b)(1) 
(2000).  Since the preponderance of the evidence is against 
allowance of this issue on appeal, the benefit-of-the-doubt 
doctrine is inapplicable.  38 C.F.R. § 3.102 (2000).  


ORDER

An original rating in excess of 30 percent for residuals of 
multiple gastrointestinal surgeries is denied.




		
	R. P. HARRIS
	Acting Member, Board of Veterans' Appeals

 

